        Case 3:21-cv-00239-AC      Document 1     Filed 02/12/21   Page 1 of 11




Nathan J. Baker, OSB #001980                Gary K. Kahn, OSB #814810
nathan@gorgefriends.org                     gkahn@rke-law.com
Steven D. McCoy, OSB #074643                REEVES, KAHN, HENNESSY &
steve@gorgefriends.org                      ELKINS
Friends of the Columbia Gorge               P.O. Box 86100
333 SW 5th Ave, Ste. 300                    Portland, Oregon 97286
Portland, OR 97204                          Telephone: (503) 777-5473
(503) 241-3762                              Fax: (503) 777-8566

Attorneys for Plaintiff                     Attorneys for Plaintiff



                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                 PORTLAND DIVISION


FRIENDS OF THE COLUMBIA
GORGE, INC.,                                     Case Number: __________________

                    Plaintiff,

             vs.
                                                COMPLAINT FOR DECLARATORY
UNITED STATES FOREST SERVICE,                   AND INJUNCTIVE RELIEF

                    Defendant.                  (Columbia River Gorge National
                                                Scenic Area Act)


                          I. PRELIMINARY STATEMENT

                                           1.

      This is an action for declaratory judgment and injunctive relief. Plaintiff

challenges a final agency action of Defendant United States Forest Service (“Forest

Page 1 - COMPLAINT (Declaratory and Injunctive Relief)
        Case 3:21-cv-00239-AC      Document 1     Filed 02/12/21   Page 2 of 11



Service”) determining that proposed forest practices (i.e., logging) in the Burdoin

Mountain Special Management Area (“SMA”) of the Columbia River Gorge

National Scenic Area (“National Scenic Area”) are consistent with the Columbia

River Gorge National Scenic Area Act (“National Scenic Area Act” or “Act”), 16

U.S.C. §§ 544–544p, and the Management Plan for the Columbia River Gorge

National Scenic Area (“Management Plan” or “Plan”). This suit arises under and

alleges violations of the National Scenic Area Act and the Management Plan, and

is subject to judicial review pursuant to the Administrative Procedure Act

(“APA”), 5 U.S.C. §§ 551 et seq.

                                           2.

      Plaintiff alleges that Defendant’s decision violates the National Scenic Area

Act and Management Plan by deeming the proposed logging activities to be

consistent with the Act and Plan, and by not considering whether its decision will

protect and enhance the natural resources of the National Scenic Area.

                                           3.

      Plaintiff seeks declaratory and injunctive relief.

                                           4.

      Plaintiff also seeks an award of costs and attorney fees, pursuant to the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412.

///




Page 2 - COMPLAINT (Declaratory and Injunctive Relief)
        Case 3:21-cv-00239-AC       Document 1    Filed 02/12/21   Page 3 of 11



                         II. JURISDICTION AND VENUE

                                           5.

      Jurisdiction over this action is proper pursuant to 16 U.S.C. §

544m(b)(5)(C), and 28 U.S.C. §§ 1331, 2201, and 2202. Judicial review is

provided for by 5 U.S.C. §§ 551 et seq., and 16 U.S.C. §§ 544m(b)(4) and

544m(b)(5)(C). There is a present and actual controversy between the parties.

                                           6.

      Venue is properly vested in this court pursuant to 28 U.S.C. § 1391(e).

                                    III. PARTIES

                                           7.

      Plaintiff Friends of the Columbia Gorge, Inc. (“Friends”) is an Oregon

nonprofit corporation with approximately 6,000 members. Friends’ mission is to

vigorously protect the scenic, natural, cultural, and recreation resources of the

Columbia River Gorge National Scenic Area. Friends’ members use the National

Scenic Area for hiking, wildlife and wildflower viewing, photography, camping,

birdwatching, and other pursuits.

                                           8.

      If Defendant’s decision is allowed to stand, the likely adverse effects to

natural resources, including sensitive wildlife species, resulting from Defendant’s

decision will adversely affect Plaintiff’s members’ use and enjoyment of the




Page 3 - COMPLAINT (Declaratory and Injunctive Relief)
        Case 3:21-cv-00239-AC      Document 1     Filed 02/12/21   Page 4 of 11



natural resources of the National Scenic Area.

                                           9.

      The Columbia River Gorge National Scenic Area office of Defendant Forest

Service, with its headquarters in Hood River, Oregon, is responsible for the U.S.

Secretary of Agriculture’s role in implementing the National Scenic Area Act.

                           IV. LEGAL BACKGROUND

                                          10.

      Lands in the National Scenic Area designated as Special Management Area

Open Space (“SMA Open Space”) contain the Columbia River Gorge’s most

sensitive and unique resources. Accordingly, SMA Open Space is the most

restrictive of all the National Scenic Area’s land use designations, both in terms of

which types of land use and development activities are allowed, as well as the

circumstances and conditions under which such uses and activities may be

allowed.

                                          11.

      Pursuant to the Act and Management Plan, commercial forest practices are

prohibited on lands designated SMA Open Space.

                                          12.

      Pursuant to the Act and Management Plan, the Forest Service must protect

and enhance the natural resources of the Columbia River Gorge within the Special




Page 4 - COMPLAINT (Declaratory and Injunctive Relief)
        Case 3:21-cv-00239-AC      Document 1     Filed 02/12/21   Page 5 of 11



Management Areas of the National Scenic Area.

                                          13.

      In order to protect sensitive wildlife resources in the National Scenic Area

from the adverse effects of new land use and development activities, the

Management Plan imposes a number of procedural and substantive requirements

that the Forest Service must satisfy during its consistency review process. These

include requirements for the Forest Service to ensure that its review process

includes field surveys for certain wildlife species within the project area; to

identify or verify the precise location of any sensitive wildlife areas and sites

(including any nesting, roosting or perching sites); to determine whether any

sensitive wildlife areas or sites in the project area are currently active; to

determine, based on the biology and habitat requirements of the potentially

affected wildlife species, whether the proposed use would compromise the

integrity and function of or result in adverse effects (including cumulative effects)

to any wildlife areas or sites; to delineate appropriate buffers on the site plan for

any sensitive wildlife areas or sites; and to ensure that these and other steps all

occur before the Forest Service may terminate its review of a proposed project for

the protection of natural resources and/or deem the project consistent with the Act

and Management Plan.

///




Page 5 - COMPLAINT (Declaratory and Injunctive Relief)
        Case 3:21-cv-00239-AC      Document 1     Filed 02/12/21   Page 6 of 11



                                      V. FACTS

                                          14.

      On December 16, 2020, the Forest Service’s Area Manager for the National

Scenic Area issued an agency decision entitled in pertinent part “CRGNSA

Consistency Determination, Synergy Forest Practice, CD-20-02-S” (hereinafter

“Consistency Determination”). The Consistency Determination reviews certain

logging activities proposed on lands designated Open Space within the Burdoin

Mountain Special Management Area of the National Scenic Area. According to the

Consistency Determination, the landowner of the subject parcels is Synergy

Resources LLC (“Synergy”) and the applicant for the proposed logging is Green

Light Renewable Resources, Ltd. (“Green Light”). The entire project area covered

by the Consistency Determination is designated SMA Open Space.

                                          15.

      The logging activities proposed by Green Light on lands owned by Synergy

are commercial forest practices. They include cutting down trees to produce one

million board feet of lumber in two units over 65 acres. The slopes in the project

area are steep, unstable, and highly erodible, and logging the unstable slopes poses

a risk to water resources. The steepness of the slopes requires “cable yarding” to

remove the trees from the harvest area. This is a system composed of a cable

suspended from spars and towers that drags the harvested trees across the ground




Page 6 - COMPLAINT (Declaratory and Injunctive Relief)
         Case 3:21-cv-00239-AC     Document 1     Filed 02/12/21   Page 7 of 11



or carries them through the air suspended from the cable.

                                          16.

       In its Consistency Determination, Defendant concluded that the logging

activities proposed by Green Light on lands owned by Synergy are allowed in the

SMA Open Space designation and are consistent with the National Scenic Area

Act and Management Plan. The Consistency Determination contains findings of

fact, conclusions of law, and conditions of approval for the proposed logging

activities.

                                          17.

       The Consistency Determination contains numerous erroneous and internally

inconsistent findings of fact and conclusions of law. For example, the Consistency

Determination admits that “[t]he project area contains potential habitat for western

gray squirrels and northern spotted owls,” that “[t]he project is within suitable

northern spotted owl nesting habitat,” and that the Washington Department of Fish

and Wildlife “determined that surveys for western grey squirrels are required.” In

addition, the Consistency Determination admits that the Forest Service’s review of

Green Light’s application was subject to Management Plan guidelines requiring

the Forest Service to “[i]dentify/verify the precise location of the wildlife and/or

plant area or site,” to “[d]etermine if a field survey will be required,” to

“[d]etermine, based on the biology and habitat requirements of the affected




Page 7 - COMPLAINT (Declaratory and Injunctive Relief)
          Case 3:21-cv-00239-AC     Document 1     Filed 02/12/21   Page 8 of 11



wildlife/plant species, if the proposed use would compromise the integrity and

function of or result in adverse effects (including cumulative effects) to the wildlife

or plant area or site,” and to “[d]elineate . . . on the site plan . . . the appropriate

buffer for sensitive wildlife areas or sites, including nesting, roosting, and perching

sites.” Despite these admissions, the Consistency Determination goes on to

effectively ignore or waive these guidelines by merely concluding that “[t]here are

no known . . . sensitive wildlife sites in the project area or within 1000 feet of the

project . . . and therefore no requirement to delineate . . . buffers” on the site plan.

                                           18.

        Defendant terminated its review of the potential adverse effects to natural

resources of the proposed logging activities and issued the Consistency

Determination without considering the important fact that Defendant’s review

process did not include field surveys within the project area for sensitive wildlife

species, as required by the Act and Management Plan.

                              VI. CLAIM FOR RELIEF

                  (Columbia River Gorge National Scenic Area Act)

                                           19.

      Plaintiff incorporates and alleges herein the allegations of paragraphs 1–18.

///

///




Page 8 - COMPLAINT (Declaratory and Injunctive Relief)
         Case 3:21-cv-00239-AC     Document 1     Filed 02/12/21   Page 9 of 11



                                    COUNT ONE

                                          20.

      The Consistency Determination violates the National Scenic Area Act’s and

Management Plan’s prohibitions against commercial forest practices on SMA

Open Space lands by not considering important aspects of the proposal before the

agency, including whether the logging activities proposed by Green Light on SMA

Open Space lands are commercial forest practices, and by erroneously concluding

that the logging activities are consistent with and allowed by the Act and Plan.

                                          21.

      The Consistency Determination is arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law; was issued without observance

of procedure required by law; is final agency action judicially reviewable by this

Court pursuant to 5 U.S.C. §§ 704 and 706(2), and 16 U.S.C. § 544m(b)(4) and

544m(b)(5)(C); and must be held unlawful and set aside for the reasons identified

above.

                                    COUNT TWO

                                          22.

      The Consistency Determination violates the National Scenic Area Act and

the Management Plan because the decision was made without consideration of the

Act’s and Plan’s requirements to protect natural resources from adverse effects,




Page 9 - COMPLAINT (Declaratory and Injunctive Relief)
         Case 3:21-cv-00239-AC    Document 1     Filed 02/12/21   Page 10 of 11



including the Plan’s requirements to ensure that Defendant’s review process

included field surveys within the project area for sensitive wildlife species; to

identify or verify the precise location(s) within the project area of any sensitive

wildlife areas and sites (including any nesting, roosting or perching sites); to

determine whether any sensitive wildlife areas or sites in the project area are

currently active; to determine, based on the biology and habitat requirements of the

potentially affected wildlife species, whether the proposed use would compromise

the integrity and function of or result in adverse effects (including cumulative

effects) to any wildlife areas or sites; to delineate appropriate buffers on the site

plan for any sensitive wildlife areas or sites; and to ensure that these and other

steps all occur before Defendant may terminate its review of the proposed project

for the protection of natural resources and/or deem the project consistent with the

Act and Management Plan.

                                          23.

      The Consistency Determination is arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law; was issued without observance

of procedure required by law; is final agency action judicially reviewable by this

Court pursuant to 5 U.S.C. §§ 704 and 706(2), and 16 U.S.C. § 544m(b)(4) and

544m(b)(5)(C); and must be held unlawful and set aside for the reasons identified

above.




Page 10 - COMPLAINT (Declaratory and Injunctive Relief)
       Case 3:21-cv-00239-AC      Document 1     Filed 02/12/21   Page 11 of 11



                            VII. PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays that this Court:

      1.     Declare that Defendant has violated the National Scenic Area Act and

the Management Plan promulgated pursuant to the Act;

      2.     Hold unlawful and set aside the Consistency Determination pursuant

to the APA, 5 U.S.C. § 706(2);

      3.     Enter an injunction prohibiting the proposed logging until such time

as Defendant’s actions are in compliance with the National Scenic Area Act, the

Management Plan, and the APA;

      4.     Award Plaintiff its reasonable costs, fees, and other expenses pursuant

to the Equal Access to Justice Act, 28 U.S.C. § 2412(d); and

      5.     Grant Plaintiff any additional relief the Court deems just and proper.

      DATED this 12th day of February, 2021.

                                  Respectfully submitted,

                                  FRIENDS OF THE COLUMBIA GORGE, INC.
                                  /s/ Nathan J. Baker
                                  Nathan J. Baker
                                  /s/ Steven D. McCoy
                                  Steven D. McCoy
                                  Attorneys for Plaintiff

                                  REEVES, KAHN, HENNESSY & ELKINS
                                  /s/ Gary K. Kahn
                                  Gary K. Kahn
                                  Of Counsel
                                  Attorneys for Plaintiff



Page 11 - COMPLAINT (Declaratory and Injunctive Relief)
